Citation Nr: 0604554	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  99-03-827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a right elbow disorder has been 
received.

2.  Whether new and material evidence to reopen a claim for 
service connection for intraocular hypertension with 
headaches and blurred vision has been received.

3.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received.

4.  Whether new and material evidence to reopen a claim for 
service connection for a bilateral ankle disorder.

5.  Whether new and material evidence to reopen a claim for 
service connection for arthritis of multiple joints, 
excluding the cervical and lumbar spine segments, has been 
received.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to July 
1994.

A February 1996 rating decision, in part, denied the 
veteran's initial claim for service connection for a right 
elbow disorder, intraocular hypertension with headaches and 
blurred vision, bilateral hearing loss, a bilateral ankle 
disorder, and arthritis of multiple joints excluding the 
lumbar and cervical spine segments, and granted service 
connection for a duodenal ulcer and arthritis of the lumbar 
spine.  The veteran was notified of that decision later that 
same month, but did not initiate an appeal.

In March 1997, the veteran requested reconsideration of the 
issues addressed in the February 1996 rating decision.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the RO 
that, in part, denied service connection for a right elbow 
disorder, for intraocular hypertension with headaches and 
blurred vision, for bilateral hearing loss, for a bilateral 
ankle disorder, and for arthritis of multiple joints, 
excluding the cervical and lumbar spine segments; as well as 
denied claims for higher ratings for a duodenal ulcer and for 
arthritis of the lumbar spine.  The veteran filed notices of 
disagreement (NODs) in August and October 1998.  The RO 
issued statements of the case in September and October 1998.  
A substantive appeal was received by the RO in April 1999.  
In January 2002, the Board characterized the issues currently 
on appeal as new and material in light of the prior final 
denial, and remanded these issues as well at the increased 
rating claims for a duodenal ulcer and arthritis of the 
lumbar spine for additional development.

As reflected in a March 2003 supplemental statement of the 
case (SSOC), the RO reopened the claims for service 
connection for a right elbow disorder, for intraocular 
hypertension with headaches and blurred vision, for bilateral 
hearing loss, for a bilateral ankle disorder, and for 
arthritis of multiple joints, excluding the cervical and 
lumbar spine segments, but denied each claim on the merits.  
The Board points out, however, that regardless of what the RO 
has done, the Board must address the question of whether new 
and material evidence has been received to reopen each claim 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In 
other words, the Board is required to first consider whether 
new and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
the claims for service connection as on the title page.

The Board points out that in a March 2003 rating decision, 
the RO granted higher ratings for a duodenal ulcer and 
arthritis of the lumbar spine.  In April 2003, the veteran 
filed a VA Form 9, which indicated that he was only appealing 
the service connection issues.  As he has withdrawn his 
claims for higher ratings for a duodenal ulcer and for 
arthritis of the lumbar spine, those issues are no longer 
before the Board and the current appeal is limited to those 
issues listed on the title page.

In February 2005, the Board remanded these matters to the RO 
for further action.  After completion of the requested 
action, the RO continued the denial of the claim (as 
reflected in the August  2005 SSOC), and returned the matter 
to the Board for further appellate consideration.




FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the request to reopen each claim has been 
accomplished.

2.	In a February 1996 decision, the Board denied service 
connection for service connection for a right elbow disorder; 
for intraocular hypertension with headaches and blurred 
vision; for bilateral hearing loss; for a bilateral ankle 
disorder; and for arthritis of multiple joints, excluding the 
cervical and lumber segments.  

3.	No new evidence associated with the claims file since the 
February 1996 denial, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
right elbow disorder.

4.	No new evidence associated with the claims file since the 
February 1996 denial, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
intraocular hypertension with headaches and blurred vision.

5.	No new evidence associated with the claims file since the 
February 1996 denial, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
bilateral hearing loss.

6.	No new evidence associated with the claims file since the 
February 1996 denial, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
bilateral ankle disorder.

7.	No new evidence associated with the claims file since the 
February 1996 denial, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
arthritis of multiple joints, excluding the cervical and 
lumbar segments.



CONCLUSIONS OF LAW

1.	The RO's February 1996 denial of claims for service 
connection for a right elbow disorder; for intraocular 
hypertension with headaches and blurred vision; for bilateral 
hearing loss; for a bilateral ankle disorder; for arthritis 
of multiple joints, excluding the cervical and lumber 
segments, is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1100 (2004).

2.	As evidence received since the Board's February 1996 
denial is not new and material, the requirements for 
reopening the claim for service connection for a right elbow 
disorder are not met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (a) (as in effect prior to August 29, 2001).

3.	As evidence received since the Board's February 1996 
denial is not new and material, the requirements for 
reopening the claim for service connection for intraocular 
hypertension, with headaches and blurred vision, are not met.  
38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156 (a) (as in 
effect prior to August 29, 2001). 

4.	As evidence received since the Board's February 1996 
denial is not new and material, the requirements for 
reopening the claim for service connection for bilateral 
hearing loss are not met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (a) (as in effect prior to August 29, 2001). 

5.	As evidence received since the Board's February 1996 
denial is not new and material, the requirements for 
reopening the claim for service connection for a bilateral 
ankle disorder are not met.  38 U.S.C.A. §5108 (West 2002); 
38 C.F.R. § 3.156 (a) (as in effect prior to August 29, 
2001).

6.	As evidence received since the Board's February 1996 
denial is not new and material, the requirements for 
reopening the claim for service connection for multiple joint 
arthritis, excluding the cervical and lumber segments, are 
not met.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156 
(a) (as in effect prior to August 29, 2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  
Because, as explained in more detail below, the veteran has 
not presented new and material evidence to reopen any of his 
claims, it does not appear that the enhanced duty to assist 
provisions of the Act are applicable in the instant appeal.  
Moreover, as indicated below, because the request to reopen 
the previously denied claims was filed prior to August 29, 
2001, any duties set forth in the revised version of 38 
C.F.R. § 3.156(a), promulgated pursuant to the Act, also are 
not applicable in this appeal.

That notwithstanding, the Board finds that all notification 
and development action needed to fairly adjudicate each claim 
to reopen has been accomplished.  

VA satisfied its duties to notify by means of an April 2005 
letter from the AOJ to the veteran, issued after the initial 
AOJ decision, which informed the veteran of what evidence was 
required to reopen the previously denied claim.  He was 
further advised of his and VA's respective duties for 
obtaining evidence and also asked to submit evidence and/or 
information in his possession to the AOJ.  

The Board points out that the record in this case reflects 
some error in the RO providing the veteran with the correct 
legal criteria for reopening his previously disallowed 
claims.  As discussed in more detail below, while the 
criteria governing petitions to reopen filed after August 29, 
2001 has changed, here, the veteran's claims were filed prior 
to that date; hence, the former criteria governs.  Although, 
in its March 2003 supplemental statement of the case (SSOC), 
the RO correctly referred to the former criteria governing 
petitions to reopen in its discussion of the bases for its 
decision, the RO also included a citation to the revised 
criteria in the April 2005 letter.  Here, however, the Board 
finds the RO's inclusion of the additional criteria is 
harmless.  As discussed in more detail, below, in this 
appeal, each of the claims must fail because the evidence 
added to the record does not meet even the minimum criteria 
for reopening, regardless of which legal standard is 
utilized.  As the RO's error does not affect the outcome of 
any of the claims, the Board finds that these actions 
constitute at most, harmless error.  See ATD Corp v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); cf. 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeal for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the veteran after the initial adjudication, the 
veteran has not been prejudiced thereby.  The content of the 
notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

With respect to the duty to assist, the RO has obtained the 
veteran' service medical and VA and private treatment 
records.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that 
needs to be obtained.  Hence, the Board is aware of no 
circumstances in this matter that would put VA on notice of 
the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen any of the claims 
on appeal.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the matters on appeal.

II.  Analysis 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Where a veteran served 90 days or more during 
a period of war or after December 31, 1946, and arthritis or 
sensorineural hearing loss become manifest to a degree of l0 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

As indicated above, in February 1996, the RO denied the 
veteran's claims, in pertinent part, for service connection 
for bilateral hearing loss, bursitis of the right elbow, 
intraocular hypertension, to include headaches and blurred 
vision, arthritis of multiple joints, excluding cervical and 
lumbar spine segments, and a right ankle disorder.  Evidence 
then considered included the veteran's service medical 
records, and VA examination reports dated in September 1995.  
Based on a review of the evidence, the RO determined that 
there was no competent evidence to establish that bursitis of 
the right elbow, headaches, and intraocular hypertension were 
medically related to service.  The RO further determined that 
the claimed blurred vision was considered a congenital or 
developmental defect which was unrelated to military service 
and not subject to service connection.  It was further 
concluded that there was no medical evidence of hearing loss, 
a bilateral ankle condition or arthritis of multiple joints 
showing a chronic disability for which service connection 
could be granted.  

As the veteran did not appeal the February 1996 RO decision 
and no other exception to finality applies, the RO's decision 
is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2005).  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  As the claim to 
reopen was submitted prior to August 29, 2001, the Board will 
apply the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis (here in February 1996).  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, 
for purposes of the "new and material" analysis, subject to 
limited exceptions, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Evidence added to the claims file since the RO's February 
1996 denial in this case, includes VA outpatient treatment 
records dated from July 1996 to December 2004; treatment 
records from the Bethesda Naval Hospital pertaining to 
treatment for thyroid cancer and thyroid surgery, dated in 
1994 and 1995; VA examination reports dated in November 1997, 
June 1999, December 1999 and November 2002; and various 
statements of the veteran.  

The Board finds that the additional medical evidence received 
is "new" in the sense that it was not previously before 
agency decision makers.  However, the Board also finds that 
this evidence is not "material" for purposes of reopening 
any claim for service connection.  The 1994 and 1994 
treatment records from the Bethesda Naval Hospital pertain to 
treatment for thyroid cancer and related thyroid surgery, but 
those record do not contain any relevant evidence concerning 
the claimed disabilities.  The VA treatment records do show 
treatment for complaints of blurred vision and migraine 
headaches and diagnoses of ocular hypertension.  On VA 
examination in November 1997 pertaining to hyperthyroidism 
and thyroid adenoma, the examiner noted that increased ocular 
pressures.  An April 1997 outpatient treatment record noted a 
history of migraines.  The June 1999 VA examination report 
addressed the service-connected arthritis of the cervical 
spine with a diagnosis of cervical arthritis.  There were no 
findings or diagnosis related to the claimed multiple joint 
arthritis.  Another June 1999 VA examination report addressed 
tibia and fibula impairment.  It was indicated examination of 
the ankles showed normal range of motion and that x-rays of 
both lower legs were normal and the assessment was bilateral 
lower leg sprain.  The November 2002 VA examination report 
addressed the service-connected lumbar spine arthritis and a 
duodenal ulcer.  A January 2004 VA outpatient treatment 
record noted vague complaints of aches and pain of the 
muscles of the arm and nonspecific joint pain in the fingers.  
The assessment included nonspecific aches and pains, rule out 
rheumatoid diseases.

With regard to the claimed right elbow disability, while the 
September 1995 VA examination report noted a diagnosis of 
right olecranon minor tendonitis or bursitis, the new 
evidence shows no treatment and no evidence or opinion 
linking any current right elbow disorder with the veteran's 
active service, facts also already of record.  As such, the 
evidence is not material because none of it, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

With regard to the claimed intraocular hypertension with 
headaches and blurred vision, the evidence submitted since 
the February 1996 rating decision is new because it was not 
of record at the time of that RO determination.  It is, 
however, cumulative because it merely shows treatment for 
intraocular hypertension with notations of migraine headaches 
and blurred vision, without any evidence or opinion that 
those disabilities had their onset in service or are in any 
way related to the veteran's active service, facts already of 
record.  As such, the evidence is not material because none 
of it, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claims.

With regard to the claims pertaining to bilateral hearing 
loss, a right ankle disorder and arthritis of multiple 
joints, excluding the cervical and lumbar spine segments, the 
evidence submitted since the February 1996 decision is 
likewise new because it was not of record at the time of that 
RO determination.  It is also, however, cumulative, because 
it shows that although there was a aches and pains, there is 
no currently diagnosed arthritis of multiple joints, 
excluding the cervical and lumbar spine segments.  The new 
records show no current diagnosis of bilateral hearing loss 
or a bilateral ankle disorder.  The fact that there was no 
currently diagnosed bilateral hearing loss, bilateral ankle 
condition or arthritis of multiple joints, excluding the 
cervical and lumbar spine segment was also noted in the 
February 1996 rating decision.  There is simply no new 
evidence showing that the veteran has the claimed 
disabilities that either had their onset in service or are in 
any way related to his active service.  As such, the evidence 
is not material because none of it, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

The Board emphasizes that the veteran has not been shown to 
possess the training and expertise to establish, on the basis 
of his own assertions, a medical nexus between a current 
disability and any incident of military service.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998); citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a lay person is generally not 
capable of opining on matters requiring medical knowledge").  
Accordingly, where, as here, resolution of each issue on 
appeal turns on medical and other matters for which the 
competent and objective evidence is needed to establish, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Hicks 
on v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993). 

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the criteria 
for reopening the claims for service connection for a right 
elbow disorder; for intraocular hypertension with headaches 
and blurred vision, for bilateral hearing loss, a for 
bilateral ankle disorder and arthritis of multiple joints, 
excluding the cervical and lumber segments, on any basis, 
simply have not been met.  Hence, the Board's February 1996 
denial of each claim for service connection remains final.  
As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen any of the 
finally disallowed claims, the benefit-of-the-doubt doctrine 
is not applicable.  See Annona v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

As new and material evidence to reopen the claim for service 
connection for a right elbow disorder has not been received, 
the appeal as to that issue is denied.

As new and material evidence to reopen the claim for service 
connection for intraocular hypertension with headaches and 
blurred vision, has not been received, the appeal as to that 
issue is denied.

As new and material evidence to reopen the claim for service 
connection for a bilateral hearing loss has not been 
received, the appeal as to that issue is denied.

As new and material evidence to reopen the claim for service 
connection for a bilateral ankle disorder, has not been 
received, the appeal as to that issue is denied.

As new and material evidence to reopen the claim for service 
connection for a arthritis of multiple joints, excluding the 
cervical and lumbar spine segments, has not been received, 
the appeal as to that issue is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


